UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                01/21/2020
 ALLISON NAVAR, et al.                                        :
                                              Plaintiffs, :
                                                              :   18 Civ. 10476 (LGS)
                            -against-                         :
                                                              :          ORDER
 WALSH CONSTRUCTION COMPANY II,                               :
 LLC, et al.,                                                 :
                                              Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter to Chambers dated January 17, 2020, Defendants request that

Plaintiffs file a redacted version of the Memorandum of Law and selected exhibits in support of

Plaintiffs’ Motion for Class/Collective Certification. It is hereby

        ORDERED that Defendants’ redaction requests are GRANTED. By January 23, 2020,

Plaintiffs shall file the Motion for Class/Collective Certification and supporting documents, in

redacted form on ECF and in unredacted form under seal, consistent with Defendants’ proposed

redactions. Although “[t]he common law right of public access to judicial documents is firmly

rooted in our nation’s history,” this right is not absolute, and courts “must balance competing

considerations against” the presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also Nixon v. Warner

Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one best left to the

sound discretion of the trial court, a discretion to be exercised in light of the relevant facts and

circumstances of the particular case.”). Filing the above-referenced documents in redacted form

is necessary to prevent the unauthorized dissemination of confidential business information,

including information related to the compensation of non-parties. The parties are advised that the

Court retains discretion whether to afford confidential treatment to any information, redacted in

the parties’ filings, in Orders and Opinions.

Dated: January 21, 2020
       New York, New York
